Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-14 are pending. Claims 1-14 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 03/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) and (d) rejections of claim 15 in the non-final mailed 03/15/2021 are withdrawn. The cancellation of claim 15 has overcome the rejections. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘395 (US Patent 2,433,395 Patent date 12-1947).
395 teaches (example 1) the oxidation of a mixture of disulfide oil (DSO) compounds recovered from a caustic gasoline extraction wherein the caustic was regenerated with air. 

Additionally, 395 does not teach motivation to oxidize disulfides to generate the instant mixtures. 
Therefore, it would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Cases 14/552,222, 16/210,317, 16/210,445, 16/210,514, 16/565,949 and 17/160,626 were reviewed for possible prior art and/or double patenting issues. The instant case is a species of the ODSO compositions within the above cases. A genus does not anticipate the instant specie. Moreover, it would not have been obvious to modify the disclosures of the above cases to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628